IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


AARON WISE,                           :   No. 26 EAP 2016
                                      :
                 Appellant            :   Appeal from the Order of
                                      :   Commonwealth Court dated June 1,
                                      :   2016 at No. 18 M.D. 2016.
           v.                         :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                 Appellee             :


                                 ORDER


PER CURIAM
     AND NOW, this 22nd day of February, 2017, the Order of the Commonwealth

Court is hereby AFFIRMED.